Title: To Alexander Hamilton from Robert Morris, 30 March 1796
From: Morris, Robert
To: Hamilton, Alexander


Alexander Hamilton Esqre
Philada 30 March 1796
Dear Sir
I delivered your letter to Wm Lewis Esqre together with yours to me and a draft of the Mortgage. He promised attention but as the Supreme Court is Sitting I believe he is much hurried. It will be over in a few days & then I suppose we shall get the business finished. In the mean time I drop this line that you may know that no delay occurs on my part. On the Contrary I wish to put you perfectly at ease & always am
Dr Sir Yrs Sincerely
RM
